DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 1-18 in the reply filed on 11/5/2020 is acknowledged. Claims 19-20 are withdrawn as being directed to a non-elected process. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Accordingly, the restriction requirement is deemed proper and made FINAL
Claim Objections
Claim 17 is objected to because of the following informalities: the value and units associated with the coefficient of thermal expansion are improperly formatted. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites: “A die cast component, comprising: a casting material”. It is not clear how an already cast component comprises a casting material. For purposes of examination, the latter is presumed to be a cast material. 
Claims 5-6 recite: “a hole pitch of the round holes amounts to 50 to 70°”. The claims are indefinite because it is not specified how the pitch is being measured, i.e., from the surface of the insert or orthogonal to the insert, or whether this refers to some other angle. For purposes of examination, either of the first two interpretations has been considered. Dependent claims not addressed are indefinite by virtue of dependence to an indefinite claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 11 and 15-17 are rejected under U.S.C. 102(a)(1) as being anticipated by Arnheim et al. (DE 19746167).
Regarding claim 1, Arnheim discloses a cast component made by die casting (¶ 10). The cast component 1 contains an insert 2 containing form-fitting connections 4 (¶ 32-33, see also Fig. 1). From Fig. 1, the thicknesses of the cast component and the insert are the same, so the ratio of thicknesses is 1.

    PNG
    media_image1.png
    220
    369
    media_image1.png
    Greyscale

Regarding claim 11 and 15-16, the insert 2 contains a bore 3a which constitutes a hollow region and a cutout (¶ 33, see also Fig. 1). The existence of the bore also means the wall thickness of the insert changes over the bore.
Regarding claim 17, Arnheim discloses the porous metal insert consists of steel (¶ 13), which has coefficient of thermal expansion of about 12 x 10-6 /K.
Claims 1 and 15-18 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Prest et al. (US 2014/0007983).
Regarding claim 1, Prest discloses a cast material comprising a porous material insert and a cast material insert molded onto the insert (¶ 15). The porous material contains pores (corresponding to the claimed for-fitting elements) into which the cast material is insert molded, thus they constitute form-fitting connections. Prest further teaches the thickness of the insert is 3-5 mm, and the overall thickness of the cast material is 6-8 mm (¶ 89). The thickness ratio therefore ranges from 1.2-2.67, which lies within the claimed range. Prest also teaches the cast material may be formed by die casting (¶ 31, 84).
Regarding claims 15-16, since the insert is porous it is considered to be hollow in regions and have cutouts.
Regarding claim 17, Prest discloses the porous metal insert may be a metal such as Fe (¶ 82), which has coefficient of thermal expansion of 12 x 10-6 /K.
Regarding claim 18, Prest teaches the insert is coated with the cast material at a set thickness (see ¶ 89, Fig. 4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-9, 11-13 and 15-18 are rejected under U.S.C. 102(a)(1) as being anticipated by Hummel et al. (DE 10 2006 043852).
Regarding claim 1, Hummel discloses a composite casting comprising an insert part and a cast material surrounding the insert part (¶ 1), the composite casting is made via injection molding. Although this method is not expressly ‘die casting’, this claimed limitation is considered a product by process limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP 2113. There do not appear to be appreciable differences between injection molding and die casting that would result in different in physical features between the claimed invention and the invention disclosed 

    PNG
    media_image2.png
    778
    700
    media_image2.png
    Greyscale

Regarding claim 2, Hummel does not expressly teach a ratio of the spacing of center points of the round holes to the wall thickness of the insert part. However, Hummel does teach that the rigidity of the insert part is controlled by setting the wall thickness and the spacing of the holes (¶ 10). Accordingly, setting the thickness and the spacing of holes are seen as result effective variables in the prior art. It would have been obvious at the effective time of filing for one of ordinary skill in the art to determine, through routine optimization, the ideal hole spacing and insert thickness for obtaining an insert with a desired rigidity, as taught by Hummel. See MPEP 2144.05 II.
Regarding claims 3-4, Hummel does not expressly teach the diameter of the holes corresponds to the wall thickness of the insert part. However, Hummel does teach that the rigidity of the insert part is controlled by setting the wall thickness and the size of the holes (¶ 9). Accordingly, setting the thickness and the size of holes are seen as result effective variables in the prior art. It would have been obvious at the effective time of filing for one of ordinary skill in the art to determine, through routine optimization, the ideal hole diameter and insert thickness for obtaining an insert with a desired rigidity, as taught by Hummel. See MPEP 2144.05 II.
Regarding claims 7-9, Hummel does not expressly teach a web width in the insert part. However, Hummel does teach that the rigidity of the insert part is controlled by setting the spacing of the holes (¶ 10), which is a proxy for web width. Accordingly, setting spacing of holes is seen as result effective variables in the prior art. It would have been obvious at the effective time of filing for one of ordinary skill in the art to determine, through routine optimization, the web width for obtaining an insert with a desired rigidity, as taught by Hummel. See MPEP 2144.05 II.
Regarding claims 11-13, Hummel teaches the insert’s wall thickness is reduced in at least one area (¶ 6). Accordingly, the thickness varies.
Regarding claim 16, the holes (¶ 26) constitute cutouts.
Regarding claim 17, Hummel teaches the insert may be made of steel (¶ 21), which has coefficient of thermal expansion of about 12 x 10-6 /K.
Regarding claim 18, Hummel teaches the insert is uniformly surrounded by the cast material (¶ 25, see Fig. 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOBEI WANG whose telephone number is (571)270-5705.  The examiner can normally be reached on M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOBEI WANG/Primary Examiner, Art Unit 1784